Citation Nr: 1548199	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis, status post-surgery, right hip (claimed as right femur fracture with right hip surgery and hardware).

2.  Entitlement to an initial increased (compensable) rating for osteoarthritis, left hip, x-ray evidence.

3.  Entitlement to an initial increased (compensable) rating for degenerative arthritis, right knee, status post arthroscopic surgery, x-ray evidence.

4.  Entitlement to an initial increased (compensable) rating for degenerative arthritis, left knee, status post arthroscopic surgery, x-ray evidence.

5.  Entitlement to an initial increased (compensable) rating for degenerative arthritis, cervical spine.

6.  Entitlement to an initial increased (compensable) rating for degenerative arthritis, thoracolumbar spine.
7.  Entitlement to an initial increased (compensable) rating for adjustment disorder.

8.  Entitlement to an initial increased (compensable) rating for spurring olecranon, left elbow, x-ray evidence (claimed as left elbow bursitis).

9.  Entitlement to service connection for a right wrist disability.

10.  Entitlement to service connection for a left wrist disability.

11.  Entitlement to service connection for varicose veins, right leg.

12.  Entitlement to service connection for varicose veins, left leg.

13.  Entitlement to service connection for recurring dizziness, to include as secondary to service-connected hypertension, cervical spine disability, and/or tinnitus, and to include as due to a head injury in service.

14.  Entitlement to service connection for a respiratory disability, to include sinusitis and allergic rhinitis


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1983 to May 2009, including 22 years as a Green Beret.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a July 2015 Video Conference hearing.  The hearing transcript is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claims as entitlement to service connection for allergic rhinitis and entitlement to service connection for sinusitis, the Board has rephrased the issue as entitlement to service connection for a respiratory disability, to include allergic rhinitis and sinusitis.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for osteoarthritis, right hip; osteoarthritis, left hip; degenerative arthritis, right knee; degenerative arthritis, left knee; degenerative arthritis cervical spine; degenerative arthritis thoracolumbar spine; adjustment disorder; and spurring olecranon, left elbow; entitlement to service connection for a right wrist disability; entitlement to service connection for a left wrist disability; and entitlement to service connection for bilateral varicose veins; entitlement to service connection for dizziness, to include as secondary to service-connected hypertension, cervical spine disability, and/or tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have sinusitis.

2.  The Veteran's allergic rhinitis is related to service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred during the Veteran's active service.  38 U.S.C.A. §§ 1131 , 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Allergic rhinitis was incurred during the Veteran's active service.  38 U.S.C.A. 
§§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in A letter sent to the Veteran in December 2008.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)., (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.


A Respiratory Disability, to include Allergic Rhinitis and Sinusitis

The Veteran contends that he has a respiratory disability, including allergic rhinitis and sinusitis, which developed during his active military service.

Initially, the Board notes that as there is no evidence of a diagnosis of sinusitis at any time during the appeal period.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation, irregardless of whether the claim is on a direct or secondary basis.  38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for sinusitis is not warranted.  However, as discussed above, the Veteran is seeking service connection for his respiratory symptoms, regardless of how those symptoms are diagnosed or labeled.

During his July 2015 Video Conference hearing, the Veteran testified that he had sinus problems during active duty.  He claimed that his symptoms included eye itching, sniffling and stuffiness, and that he self-medicated with over the counter allergy medication such as Allegra.

Service treatment records show that the Veteran was treated for allergic reactions in March 1990 and January 1994.  There is no indication of any additional treatment or a diagnosis of a respiratory disability or allergies during service or at the time of the Veteran's discharge.

During his December 2008 VA pre-discharge examination, the Veteran reported that he had been diagnosed with allergies in 1991, and stated that he was being treated at that time with antihistamines.  Physical examination of the nose at that time revealed no sinus tenderness, signs of excessive secretion, purulent discharge or nasal obstruction.  The examiner diagnosed allergic rhinitis on treatment, but did not provide an opinion as to the etiology of the disorder.

The Board acknowledges that lay persons are competent to testify as to their observations, such as the onset of when the Veteran experienced respiratory problems, such as sniffling, stuffiness and eye itching, and the duration of such symptoms.  See Layno, 6 Vet. App. at 470.  These statements provide competent evidence of a respiratory disability during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  Furthermore, as the Veteran was diagnosed with allergic rhinitis less than a year after his discharge, the Board has no reason to doubt the credibility of his statements and reports.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds that it is as likely as not that the Veteran had an onset of his allergic rhinitis in service. 

Considering the entire record, including the competent and credible lay assertions, the Board finds that the Veteran's allergic rhinitis as likely as not had its clinical onset during the Veteran's period of active service.  See 38 C.F.R. § 3.303(a).  In resolving any reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for allergic rhinitis is granted.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2015).

Increased Rating Claims

The last and only VA examinations the Veteran had for his service-connected osteoarthritis, status post-surgery, right hip; osteoarthritis, left hip; degenerative arthritis, right knee, status post arthroscopic surgery; degenerative arthritis, left knee, status post arthroscopic surgery; degenerative arthritis, cervical spine; degenerative arthritis, thoracolumbar spine; adjustment disorder; and spurring olecranon, left elbow were his pre-discharge examinations conducted almost seven years ago, in December 2008.

A remand is warranted to obtain a contemporaneous VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Right and Left Wrist Disabilities/Varicose Veins of the Right and Left Legs

The Veteran contends that he has current right and left wrist disabilities and bilateral varicose veins as a result of his active military duty.  Specifically, he testified during his July 2015 Video Conference hearing, that he served in the Army for 26 years, with 22 of those years as a Special Forces Green Beret, and during that time he performed numerous parachute jumps that caused wear and tear on his body, and that during one jump in particular in October 2002, he was seriously injured when his parachute malfunctioned and he crashed to the ground and was knocked unconscious.  He testified that following his injury he was hospitalized and underwent surgery on his femur, hip and knee and that he subsequently had 60 days of convalescent leave and had physical therapy for several months.  After his physical therapy, the Veteran claims that he walked with a cane and took medication for about 12 years.  The Veteran also testified that he had varicose veins during his whole military career.

Service treatment records are negative for any evidence of a right or left wrist disability or varicose veins in service or at the time of the Veteran's discharge.  Nevertheless, the Board finds that the circumstances, conditions and hardships of the Veteran's service are consistent with his reports of a right and left wrist injury and varicose veins in service.  In this regard, the Board notes that it is certainly plausible that the Veteran injured his wrists during his numerous parachute jumps.  Furthermore, internet research shows that, having a job where you must stand for long periods of time increases pressure on leg veins and this can lead to varicose veins.  See http://www.webmd.com/skin-problems-and-treatments/tc/varicose-veins-topic-overview.  The Veteran's duties as a Green Beret would have certainly required him to stand and march for long periods of time.  Therefore, the Veteran's lay testimony alone is sufficient to establish an in-service injury.  38 U.S.C.A. 
§ 5104(a).

On VA pre-discharge examination in December 2008, the Veteran reported that he had been aware of his claimed bilateral wrist condition for twelve years.  He reported symptoms of stiffness and loss of flexion, but denied any pain.  The only functional impairment he reported was being unable to do push-ups.  On physical examination, there was no detectable alteration in form or function of the right and left wrists.  No sign of edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  No fixed position was identified.  Tinel and Phalen's signs were negative on the right and left.  There was normal strength and the range of motion of the right and left wrists was normal.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.

With regard to his claimed varicose veins, the Veteran reported he had been experiencing  pain and swelling in the legs since 1991.  He denied any dark pigmentation, eczema or ulceration and denied any treatment for the condition.
He also denied any functional impairment related to the claimed condition. Examination of the legs at that time did not reveal any suggestion of active varicose veins.  There was no sign of complications from varicose veins.  There was an absence of any ulcer, edema, elevated edema, stasis pigmentation or eczema. Physical examination of the skin of both legs showed that the skin was healthy in
appearance, texture and pigmentation.  No disfigurement from scars was apparent.  Th examiner concluded that that there was no current pathology identified on physical examination to render a diagnosis.

The Veteran has consistently reported that he injured his wrists and that he had symptoms of varicose veins during active service.  The United States Court of Appeals for Veterans Claims (Court) has held that a layperson is competent to diagnose a disease with "unique and readily identifiable features," such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Furthermore, the post-service treatment records provide no indication that the Veteran has reported that he sustained any post-service wrist or leg injuries or that he engaged in activities that would cause him to develop varicose veins.  The Veteran is competent to report that he injured his wrists and had symptoms of varicose veins during active service and that he has continued to experience wrist pain and symptoms of varicose veins since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran's statements and testimony regarding wrist injuries and varicose veins in service credible.  

Therefore, the Board finds that based on the Veteran's reports of current symptoms of a bilateral wrist disability and current symptoms of varicose veins, and the evidence of record, including service records showing that the Veteran engaged in combat in service and performed numerous parachute jumps, a remand for a new examination and medical opinion as to the etiology of any currently diagnosed right and left wrist disability and varicose veins of the right and left legs, is necessary.  
38 U.S.C.A. § 5103A(d) (West 2014).
Recurring Dizziness

The Veteran testified during his July 2015 Video Conference hearing that he started having dizzy spells during active duty in 2006 or 2007, and that he was diagnosed with high blood pressure in 2007 after being seen for a dizzy spell that left him unconscious for about a half hour.  See July 2015 Video Conference hearing transcript.

Service treatment records show that the Veteran was treated for dizziness in April and May 2007.  No chronic disability related to his symptoms of dizziness was made at that time.

During his pre-discharge examination, the Veteran reported that he was diagnosed with loss of equilibrium three years prior, and that he had a history of ear trauma from military combat.  He complained at that time of constant dizziness with ringing in the ears.  He denied vertigo, difficulty balancing, discharge, and pain, and stated that he was not receiving any treatment for his condition.  On physical examination, there was no ear disease or active infection in the right or left ear.  The examiner also noted that there was no disturbance of balance, bilaterally, and no findings of upper respiratory disease, staggering gait, or cerebella gait.  He also noted that the immittance test results were within normal limits.  The examiner diagnosed dizziness, imbalance, but opined that there was no overt pathology present for a clinical diagnosis.

In this regard, on VA examination in December 2008, the Veteran reported being diagnosed with loss of equilibrium, which had existed for three years.  He denied any trauma or injury causing the condition.  He also complained of concurrent ringing in the ears.  He denied any vertigo, difficulty balancing, discharge or pain, and noted that he was not receiving any treatment for his condition.  He also denied ever being hospitalized or having any surgery for his claimed dizziness.  On physical examination at that time, there was no disturbance of balance on the right or left, no finding of upper respiratory disease, staggering gait or cerebella gait, and immittance test result was within normal limits.  The examiner diagnosed dizziness, imbalance, and noted that the subjective factors were dizziness and imbalance.  However, the examiner also noted that there were no objective factors to account for the diagnosis.  Due to the confusing nature of the examiner's opinion, the RO requested an addendum with a more definitive diagnosis.  In the addendum submitted later in December 2008, the examiner noted that the Veteran reported a loss of equilibrium with walking, but there was no over pathology present.  The examiner also noted that a special balancing test would be necessary to further elucidate.  As such, ENG testing was conducted, and revealed that oculomotor (eye) evaluation was within normal limits, and there was no significant unilateral weakness, directional preponderance, nor failure of fixation suppression.  

The Board notes that the Veteran is service-connected for hypertension, a cervical spine disability, and tinnitus. It is not clear from the evidence of record whether a determination has been provided as to whether his dizziness is related to any of these service-connected disabilities, although all three could be a source for the dizziness. Moreover, the Veteran testified at his 2015 hearing that he was knocked unconscious in an October 2002 parachute accident during service, where he also broke a number of bones and had to be hospitalized. Thus, the question of whether his dizziness is related to the presumed head injury he suffered at that time also needs to be addressed. Accordingly, the claim of entitlement to service connection for dizziness must be remanded for further development.

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any currently diagnosed left and/or right wrist disability.  The claims folder, including a copy of this remand, should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left and/or right wrist disability, is etiologically related, in whole or in part, to the Veteran's active service, to include his reported numerous parachute jumps in service and his reported wrist problems in service.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed varicose veins of the right and/or left leg.  The claims folder, including a copy of this remand, should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed varicose veins of the right and/or left leg, are etiologically related, in whole or in part, to the Veteran's active service, to include his reported parachute jumps in service.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, schedule the Veteran for appropriate VA orthopedic and neurological examinations to evaluate the current severity of his service-connected right and left hip disabilities.  An examination by a single examiner is permissible if all orthopedic and neurological symptoms are assessed.  The claims folder, including a copy of this remand, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any indicated studies, including X-ray studies should be performed.

The examiner(s) should identify all current manifestations of the Veteran's service-connected right and left hip disabilities.

The examiner(s) should also conduct range of motion testing of the right hip and left hip (expressed in degrees).  The examiner(s) should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right or left hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion. 

The examiner should also note all associated neurologic impairment for each joint, including the nerves affected.

5.  Then, schedule the Veteran for an examination to determine the current nature and extent of his service-connected right and left knee disabilities.  The claims folder, including a copy of this remand, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  

The examiner should indicate the nature and severity of all manifestations of each disability.

The examiner should specifically report the ranges of left and right knee flexion and extension in degrees, as well as either knee is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  
These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion. 

6.  Then, schedule the Veteran for an examination to determine the current nature and extent of his service-connected cervical and thoracolumbar spine disabilities.  
The claims folder, including a copy of this remand, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should indicate the nature and severity of all manifestations of the cervical and thoracolumbar spine disabilities.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

The examiner should determine whether the cervical and thoracolumabar spine disabilities are manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should note the point in the range of motion when the pain becomes apparent.

In addition, the examiner should note all associated neurologic impairment, including the nerves affected.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion.

7.  Then, schedule the Veteran for appropriate VA orthopedic and neurological examinations to evaluate the current severity of his service-connected left elbow disability.  An examination by a single examiner is permissible if all orthopedic and neurological symptoms are assessed.  

The claims folder, including a copy of this remand, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner(s) should identify all current manifestations of the Veteran's service-connected right elbow disability, to include any symptoms affecting the Veteran's left hand and/or forearm. 

Any indicated studies, including X-ray studies should be performed.

The examiner(s) should also conduct range of motion testing of the left elbow (expressed in degrees).  The examiner(s) should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left elbow.  
If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion. 

The examiner should also assess the Veteran's associated neurologic symptoms including loss of grip strength or partial paralysis.  Appropriate diagnostic testing should be accomplished if medically necessary to complete a full assessment.

8.  Then, schedule the Veteran for an examination to determine the current nature and extent of his service-connected adjustment disorder.  The claims folder, including a copy of this remand, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any indicated studies should be performed and the examination report should comply with all protocols for rating chronic adjustment disorder.  

A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any currently diagnosed or demonstrated dizziness.  The claims folder, including a copy of this remand, should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed or demonstrated dizziness, is etiologically related, in whole or in part, to the Veteran's October 2002 parachute jump accident in which he reported that he was knocked unconscious or to his service-connected hypertension, tinnitus, or cervical spine disability.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

11.  Then readjudicate the Veteran's remaining claims for service connection and increased ratings.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


